Citation Nr: 0812318	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  02-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including lumbosacral strain.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1992 to 
July 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2003, the Board issued a decision reopening the 
claim for service connection for a back condition on the 
basis of new and material evidence.  The Board then proceeded 
to remand this claim, and the claim for an 
acquired psychiatric disorder, for further development and 
consideration.

Regrettably, the Board must again remand the claim for an 
acquired psychiatric disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for still further 
development and consideration.  However, the Board is going 
ahead and deciding the claim for a low back disorder.


FINDING OF FACT

The veteran's low back disorder, lumbosacral strain, was not 
caused by his active military service.


CONCLUSION OF LAW

The veteran's low back disorder, lumbosacral strain, was not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in March 
2004, sent to comply with the Board's November 2003 remand 
directive, the AMC advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO did not issue a VCAA notice letter prior to initially 
adjudicating the veteran's claim - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But that March 2004 VCAA letter on remand 
was sent prior to the May 2007 supplemental statement of the 
case (SSOC) - wherein the RO readjudicated the claim based 
on any additional evidence that had been received since that 
initial rating decision.  The Federal Circuit Court has 
recently held that a SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the statement of the case (SOC) or supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The March 2004 VCAA 
letter specifically asked the veteran to provide any evidence 
in his possession pertaining to his claim.  Pelegrini II, 
18 Vet. App. at 120-21.  

In any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

Consider as well that, in the May 2007 SSOC, the veteran was 
informed that a disability rating and effective date will be 
assigned if he establishes his underlying entitlement to 
service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

The veteran has submitted additional evidence in response to 
the May 2007 SSOC, which, under ordinary circumstances, would 
have to be initially addressed by the RO in another SSOC.  
38 C.F.R. §§ 19.31, 19.37.  However, he effectively 
waived this right to have the RO initially consider this 
additional evidence, preferring instead for the Board to 
consider it in the first instance.  38 C.F.R. §§ 20.800, 
20.1304(c).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, private medical 
records, and the report of his VA examination.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, since the additional evidence submitted 
in response to the May 2007 SSOC, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
November 2003 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Whether the Veteran is Entitled to Service Connection

As mentioned, in the prior November 2003 decision, the Board 
reopened the veteran's claim for service connection for a low 
back disorder because there was new and material evidence.  
38 C.F.R. § 3.156(a) (2002).  See also 38 C.F.R. § 3.156(a) 
(2007) (amended definition of "new and material evidence" 
effective for claims filed on or after August 29, 2001).  So 
his claim must now be considered on the underlying merits, 
i.e., on a de novo basis.

Service connection is granted for current disability 
resulting from an injury sustained or a disease contracted in 
the line of duty during active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  



Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.



The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the VA examiner did not provide a diagnosis of a low 
back disability at the veteran's April 2004 VA spine 
examination, his private doctors have made this necessary 
diagnosis.  There was also X-ray evidence of muscle spasm 
according to a February 2005 VA examination report.  
Therefore, the veteran has confirmation of the required 
current low back disability.

So the determinative issue is whether the veteran's low back 
disorder is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The veteran's service medical records (SMRs) are unremarkable 
for any complaint, diagnosis of or treatment for a low back 
disability.  On his June 1991 Report of Medical History, he 
noted that he had received three days of worker's 
compensation from the Metropolitan Police Department for a 
neck strain in January 1991.  The physician's note at the 
bottom of the form was "sprain neck.  No sequelae."  
According to 38 C.F.R. § 3.304(b)(1), a history alone does 
not constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.  The 
veteran's June 1991 enlistment physical examination report 
did not note any abnormalities of the neck or back.  
Therefore, the presumption of soundness attaches and the 
theory of aggravation is not for application in this case.  

A February 2005 VA examination to determine whether the 
veteran was entitled to a total disability rating based on 
individual unemployability (TDIU) noted X-ray evidence of 
paralumbar muscular spasm.  However, the examiner did not 
provide an etiology opinion on the veteran's back disability.  

In April 2004, the veteran had a VA spine examination.  The 
claims folder was reviewed prior to the examination for his 
pertinent medical and other history.  He complained of 
chronic back pain.  After a comprehensive evaluation, 
the examiner diagnosed the veteran with subjective cervical, 
thoracic, and lumbar muscle pain with no spasms, trigger 
points, or neurological deficits.  The examiner further 
indicated that his review of the veteran's SMRs did not 
reveal any episodes of trauma to the neck, mid, or low back 
with subsequent pain during his period of service.  

The report of a June 1994 VA spine examination states that, 
prior to entering the military, the veteran had worked as a 
police officer and had hurt his back in a motor vehicle 
accident.  The examiner diagnosed him with cervical and 
lumbosacral paravertebral myositis.  

VA treatment records show complaints of back pain, but none 
of these records provide the required link between the 
veteran's current low back disability and his period of 
active military service.  

The Board finds that the facts and examinations cited above 
are entitled to a lot of probative weight, and that they 
provide evidence against the veteran's claim.  

In addition to VA treatment, the veteran also sees several 
private physicians.  Primarily, the private medical treatment 
is for his service-connected migraines.  However, some of the 
private medical records refer to a low back disability.  
In a July 2007 letter to the veteran's attorney, Dr. L. M. 
stated that the "injury" sustained in service when the 
veteran hit his head and broke his right hand was the result 
of "a gradual occupational disease, and military service 
duties."  The diagnoses listed by Dr. L. M. were 
cervical/brachial syndrome, cervical subluxation, 
cervicalgia, migraines, thoracic subluxation, muscle spasm, 
carpal tunnel syndrome, and low back pain.  



The Board finds that Dr. L. M.'s opinion is entitled to some 
probative weight, and provides evidence in favor of the 
veteran's claim.  However, Dr. L. M.'s opinion is outweighed 
by the findings of the VA spine examination, when the 
examiner reviewed the veteran's claims file for the pertinent 
medical and other history (including any prior injuries of 
significance).  Importantly, as this VA examiner indicated, 
the veteran's SMRs did not show any injury to his back.  
Additionally, Dr. L. M. did not specify which of the several 
diagnoses he provided were due to the veteran's alleged 
injury in service.

In determining whether service connection is warranted, VA is 
responsible for considering both the favorable and 
unfavorable evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is unfavorable, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  For the reasons 
and bases discussed, the Board finds that the evidence is not 
in equipoise, rather that the preponderance of the evidence 
is against the claim, so service connection for a back 
disorder must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for a low back disorder, 
including lumbosacral strain, is denied.  




REMAND

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Service connection is also permissible if it is shown a 
service-connected disability is chronically aggravating a 
condition that is not service connected.  
38 C.F.R. § 3.310(a).  See, too, Allen v. Brown, 7 Vet. App. 
439 (1995).

In March 2004, Dr. G. M., a private physician, stated the 
veteran's emotional problems were caused by his service-
connected migraines.  In June 2001, Dr. J. C., another 
private physician, stated the veteran's headaches were due to 
muscle spasms.  

The veteran's SMRs show he had a narcissistic personality 
disorder, occupational problems, and a bout of depression in 
January 1993.  Following service, he was treated for 
"Nervous Depression," anxiety disorder, and emotional 
problems.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case at hand, there is some evidence of an acquired 
psychiatric disorder, as opposed to merely a personality 
disorder, which, as a matter of express VA regulation, cannot 
be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  
There is also treatment for the disorder since service.  As 
well, there is an indication that the disorder may be caused 
by the veteran's service-connected migraines, as indicated by 
Dr. G. M. in March 2004.  Therefore, a remand is necessary so 
the veteran may undergo a VA psychiatric examination to 
explore this possibility.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to (1) determine 
whether he has an acquired psychiatric 
disorder, as opposed to merely a 
personality disorder and (2) if he has an 
acquired psychiatric disorder, to obtain 
a medical nexus opinion indicating 
whether it is at least as likely as not 
attributable to his military service.  

The designated examiner should also 
provide an opinion as to whether the 
veteran's psychiatric disorder was caused 
or is being aggravated by his service-
connected migraines.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, he or she should expressly 
indicate this.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for a review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for an 
acquired psychiatric disorder in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
veteran and his representative an SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


